UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :
                                                                                     5/25/2021
CARMELA WALLACE, as the personal                          :
representative of the ESTATE of JARAD                     :
HIGGINS p/k/a Juice WRLD,                                 :
                                                          :     20-CV-7610 (VSB)
                                         Plaintiff,       :
                                                          :           ORDER
                           -against-                      :
                                                          :
THE IM. GROUP, LLC and SEAN WELCH, :
                                                          :
                                         Defendants. :
                                                          :
--------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

        I am in receipt of Plaintiff’s Notice of Motion for Default Judgment against Defendants

The IM. Group, LLC and Sean Welch (“Defendants”), Declaration of Jonathan D. Davis in

Support of Default Judgment with accompanying exhibits, and Proposed Order, filed May 12,

2021. (Docs. 23–25.) On May 21, 2021, Plaintiff filed an affidavit of service declaring that

Defendants were served with copies of the Notice of Motion and supporting papers on May 17,

2021. (Doc. 26.) Plaintiff and the above-named Defendants are hereby directed to appear for a

telephonic hearing on Plaintiff’s Motion for Default Judgment on June 24, 2021 at 1:00 p.m.

The dial-in number for the conference is 888-363-4749 and access code 2682448. Accordingly,

it is hereby:

        ORDERED that Defendants shall file their oppositions to Plaintiff’s Motion for Default

Judgment by on or before June 14, 2021.

        IT IS FURTHER ORDERED that Plaintiff shall file a reply, if any, on or before June 21,

2021.

        IT IS FURTHER ORDERED that Plaintiff shall serve a copy of this order upon
Defendants by no later than June 7, 2021 and shall file proof of service by June 21, 2021.

SO ORDERED.

Dated:     May 25, 2021
           New York, New York                      ________________________________
                                                   VERNON S. BRODERICK
                                                   United States District Judge
